DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment field 09/21/2020 has been entered. Claims 4-6, 10, 12,  and 19 are amended. New claim 27 is added. Claims 21-26 are cancelled.
Specification
The disclosure is objected to because of the following informalities:
In [0014] line 2, [0026] line 2, [0079] line 3 and [00119] line 2,                                 
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             and                                 
                                    p
                                
                             are not defined.
In [0014] line 2, [0026] line 2, [0079] line 3 and [00119] line 2, it is not clear about                                
                                     
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    0
                                    |
                                    X
                                    )
                                
                            .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “convolution module”, “feature fusion module “, and “deconvolution module” in claims 2, and 15, “original image input module”, “target image acquiring module”, and “boundary acquiring module” in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 19 recite the limitation "            
                
                    
                        y
                    
                    
                        j
                    
                
            
        " and             
                "
                p
                "
            
         in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "            
                 
                l
                o
                g
                ⁡
                (
                
                    
                        y
                    
                    
                        j
                    
                
                =
                0
                |
                X
                )
            
        " is indefinite because the specification does not clearly redefine the term (            
                l
                o
                g
                ⁡
            
        () function). For examination purposes the term "            
                 
                l
                o
                g
                ⁡
                (
                
                    
                        y
                    
                    
                        j
                    
                
                =
                0
                |
                X
                )
            
        " will be read as "            
                 
                l
                o
                g
                 
                p
                (
                
                    
                        y
                    
                    
                        j
                    
                
                =
                0
                |
                X
                )
            
        " or "            
                 
                l
                o
                g
                 
                (
                1
                -
                p
                
                    
                        
                            
                                y
                            
                            
                                j
                            
                        
                        =
                        1
                    
                    
                        X
                    
                
                )
            
        ".
Claim 16 recites the limitation "the convolution layer and the deconvolution layer" in claim 16, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albrecht et al (U.S PG-PUB NO. 20180189954 A1).
-Regarding claim 1, Albrecht discloses a method for acquiring a boundary of an area to be operated (Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]), comprising: inputting an original image (FIG. 3, [0030]; FIG. 4, input 404, [0037], “satellite images”; FIG. 5, block 502) to a pre-set recognition model (FIG. 4, system 402, identifiers 420, 422; [0040]-[0045]; FIG. 5, blocks 504-508), the original image comprising an area to be operated (FIG. 3, [0030]; [0027], “vegetation”; [0037], “parcels/farms”; [0017]-[0018]; [0002]-[0003]); acquiring a target image output by the pre-set recognition model (FIG. 4, system 402, generator 424, output 428; Abstract; [0042]; [0043], “identifier 420 generates … generating a boundary delineation map”; [0045]; FIG. 2; FIG. 5, blocks 510-514); and obtaining a boundary of the area to be operated based on the target image ([0042]-[0043], [0050], “each parcel … updated boundary delineations and/or maps”; FIGS. 2, 4-5, blocks 510-514) .
-Regarding claim 7, Albrecht further discloses wherein obtaining a boundary of the area to be operated based on the target image comprises (Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]): detecting the target image based on a boundary detection algorithm ([0025], “thresholding algorithm”, “a segmentation and/or clustering algorithm”; [0055], block 504; FIG. 4, identifiers 420, 422) to determine a boundary of the area to be operated, which is contained in the target image ([0025], “Farm boundaries can be delineated by detecting and evaluating the satellite data …”; FIGS. 4-5; [0049]).
-Regarding claim 8, Albrecht discloses the method of claim 7.
Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]), comprises: detecting the target image based on a boundary detection algorithm  ([0025], “thresholding algorithm”, “a segmentation and/or clustering algorithm”; [0055], block 504; FIG. 4, identifiers 420, 422) to determine parcel boundary points contained in the target image ([0025]; [0026], “Farms may be identified as substantially rectangular parcels or a subset …”; FIGS. 2-5; [0037]; [0043], “generates a boundary delineation map having a plurality of polygons (e.g., shapes) corresponding to parcels”; [0056]); and performing expansion and smoothing based on the parcel boundary points to determine a boundary of the area to be operated, which is contained in the target image (FIGS. 2-5; [0043], “Farms can be identified as substantially rectangular parcels, … when combined, form a substantially rectangular parcel … joined in a larger shape …”; [0046]).
-Regarding claim 14, Albrecht discloses a device for acquiring a boundary of an area to be operated (Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]), comprising: an original image input module (FIG. 1; FIG. 4, input 404, FIG. 5, block 502; FIG. 6, blocks 622, 624, 614),  configured to input an original image (FIGS. 1, 3, 4-6; [0030]; FIG. 4, , [0037], “satellite images”) to a pre-set recognition FIG. 4, system 402, identifiers 420, 422; [0040]-[0045]; FIG. 5, blocks 504-508), the original image comprising an area to be operated (FIG. 3, [0030]; [0027], “vegetation”; [0037], “parcels/farms”; [0017]-[0018]; [0002]-[0003]); a target image acquiring module (FIG. 1; FIG. 4, system 402, generator 424, output 428; FIG. 5, blocks 510-514; FIG. 6, blocks 622, 624, 614), configured to acquire a target image output by the pre- set recognition model (FIGS. 2, 4-5; Abstract; [0042]; [0043], “identifier 420 generates … generating a boundary delineation map”; [0045]); and a to-be-operated area boundary acquiring module (FIG. 4, generator 424, output 428; FIG. 5, blocks 510-14), configured to obtain a boundary of the area to be operated based on the target image ([0042]-[0043], [0050], “each parcel … updated boundary delineations and/or maps”; FIGS. 2, 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Lin et al (U.S PG-PUB NO. 20170287137 A1), and further in view of Dvornik et al (2017 ICCV, pp. 4154-4162).
-Regarding claims 2 and 15, Albrecht in view of Lin discloses the method of claim 1 and device of claim 14.

In the same field of endeavor, Lin discloses systems and methods to fit a mask boundary of the segmentation mask to edges of the object portrayed in a digital image by using deep neural networks (Lin: Abstract; FIGS. 1-13).  
Lin teaches wherein the pre-set recognition model (Lin: FIG. 1, block 116; FIG. 7) is a deep learning network model (Lin: [0039], “deconvolution network 116”; FIGS. 7-8; [0085], “deconvolution neural network 700”; [0088]), the deep learning network model (Lin: FIG. 7, network 700) comprises a convolution module (Lin: FIG. 7, Conv 1-Conv 6), a deconvolution module (Lin: FIG. 7, Deconv 1-Deconv 6), and a feature fusion module (Lin: FIG. 1, block 120), the convolution module comprises a first number of convolution layers (Lin: [0086], “a plurality of convolution layers”; FIG. 7, Conv 1-Conv 6; [0087]), and the deconvolution module comprises a second number of Lin: [0086], “a plurality of deconvolution layers”; FIG. 7, Deconv 1-Deconv 6); the convolution module is configured to extract features of the original image through the first number of convolution layers (Lin: [0087], “extract important features from the digital image 702, such as edges”) and output the features to the deconvolution module (FIG. 7); the deconvolution module (Lin: FIG. 7, Deconv 1-Deconv 6) is configured to perform image feature restoration processing based on the features output by the convolution module through the second number of deconvolution layers (Lin: [0087], “series of deconvolution layers …  upsample the previous layers – one of ordinary skill in the art would understand that deconvolution is the operation inverse to convolution thus performs image feature restoration processing – (see “Deconvolution – Wikipedia”)”); and the feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module to obtain an output image.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Lin by using a deep learning network model as a pre-set recognition model in order to accurately identify the boundary of an area.
Albrecht in view of Lin does teach a feature fusion module (Lin: FIG. 1, block 120). Albrecht in view of Lin is silent to teach the feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module to obtain an output image.
Dvornik: Abstract). Dvornik further discloses that the feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module to obtain an output image (Dvornik: Figure 2, Segment block, “concatenation”; Page 4156, 2nd Col., last line – Page 4157, 1st Col., line 3, “concatenate them and feed to the final classification layer”; Page 4157, 1st Col., Section 3.6, 2nd paragraph, line 1 – 2nd Col., line 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Lin with the teaching of Dvornik by using a feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module in order to improve the performance of semantic segmentation with a multiscale fashion.
-Regarding claims 3 and 16, Albrecht in view of Lin, and further in view of Dvornik discloses the method of claim 2 and device of claim 15.
Albrecht in view of Lin teaches that deconvolution module is configured to acquire, through the second number of deconvolution layers, convolution processing information of the convolution layer (Lin: [0086], “a plurality of deconvolution layers”; FIG. 7, Deconv 1-Deconv 6).
Albrecht in view of Lin is silent to teach wherein one convolution layer and one deconvolution layer are connected by a cascade structure, and the deconvolution 
However, Dvornik is an analogous art pertinent to the problem to be solved in this application. Dvornik teaches deep architecture that performs object detection and semantic segmentation (Dvornik: Abstract). Dvornik further discloses that wherein one convolution layer and one deconvolution layer are connected by a cascade structure (Dvornik: Figures 2-3), and the deconvolution module is further configured to convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer, and obtain a deconvolution result of the corresponding deconvolution layers by superimposing a deconvolution result of an upper layer of the corresponding deconvolution layers and the convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer (Dvornik: Figures 2; Page 4156, 1st Col., Section 3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Lin with the teaching of Dvornik by using that one convolution layer and one deconvolution layer are connected by a cascade structure, and the deconvolution module is further configured to convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer, and obtain a deconvolution 
-Regarding claims 5 and 18, Albrecht in view of Lin, and further in view of Dvornik discloses the method of claim 2 and device of claim 14.
Albrecht in view of Lin is silent to teach wherein the deconvolution module adopts a separable convolution structure.
However, Dvornik is an analogous art pertinent to the problem to be solved in this application. Dvornik teaches deep architecture that performs object detection and semantic segmentation (Dvornik: Abstract). Dvornik further discloses wherein the deconvolution module adopts a separable convolution structure (Dvornik: Figure. 2 (the block at the right end of network (bottom, pink color), footnote, “single convolutional layers operating on the output of deconvolution layers”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Lin with the teaching of Dvornik by using a feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module in order to improve the performance of semantic segmentation with a multiscale fashion and single convolutional layers operating on the output of deconvolution layers.

Albrecht in view of Lin is silent to teach wherein a loss function of the deep learning network model is:
                
                    l
                    o
                    s
                    s
                    =
                     
                    -
                    β
                    
                        ∑
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    p
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    j
                                                
                                            
                                            =
                                            1
                                        
                                        
                                            X
                                        
                                    
                                    -
                                    (
                                    1
                                    -
                                    β
                                    )
                                    
                                        ∑
                                        
                                            
                                                
                                                    log
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            =
                                                            0
                                                        
                                                        
                                                            X
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
, where                         
                            l
                            o
                            s
                            s
                             
                        
                    is a loss value,                         
                            X
                        
                     is a farmland image sample marked with a target area and a non-target area, β is a ratio of the number of pixels of a target parcel in the image sample                         
                            X
                        
                     to the total number of pixels of the image sample                         
                            X
                        
                    , and                         
                            p
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    1
                                
                                
                                    X
                                
                            
                        
                     is an output value of pixel                         
                            j
                        
                     in the image sample                         
                            X
                        
                     through an activation function.
However, Dvornik is an analogous art pertinent to the problem to be solved in this application. Dvornik teaches deep architecture that performs object detection and semantic segmentation (Dvornik: Abstract). Dvornik further discloses cross-entropy loss function for segmentation (Dvornik: Page 4157, 1st Col., Section 3.6, 2nd paragraph, “the loss is the cross-entropy …” - one of ordinary skill in the art would understand that the above                         
                            l
                            o
                            s
                            s
                        
                     in the claim is actually a cross-entropy loss function-(see “Cross entropy – Wikipedia”)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Lin with the teaching of Dvornik by using cross-entropy loss function in order to perform classification and segmentation.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Lin et al (U.S PG-PUB .
	-Regarding claims 4 and 17, Albrecht in view of Lin, and further in view of Dvornik discloses the method of claim 2 and device of claim 14.
Albrecht in view of Lin, and further in view of Dvornik is silent to teach wherein each of the convolution layers extracts features of an image input to the convolution layer by performing an expansion operation on the image input to the convolution layer.
However, Huang is an analogous art pertinent to the problem to be solved in this application and further discloses wherein each of the convolution layers extracts features of an image input to the convolution layer by performing an expansion operation on the image input to the convolution layer (Huang: Abstract: “applying different dilation rates for different convolution layers … applying a same dilation rate …”; FIG. 2, Dilated Convolution module; FIG. 8; [0056]-[0057]; [0063])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Lin, and further in view of Dvornik with the teaching of Huang by using dilated convolution such that each of the convolution layers extracts features of an image input to the convolution layer by performing an expansion operation on the image input to the convolution layer in order to increase the resolution of intermediate feature maps in and  generate more accurate predictions while maintaining the same computational cost.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Riley et al (U.S PG-PUB NO. 20190108631 A1, Provisional Application NO. 62568979).
Regarding claim 9, Albrecht discloses the method of claim 1.
Albrecht discloses wherein obtaining a boundary of the area to be operated based on the target image comprises Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]): detecting the target image based on a pre-set detection algorithm ([0025], “thresholding algorithm”, “a segmentation and/or clustering algorithm”; [0055], block 504; FIG. 4, identifiers 420, 422) to determine a boundary of the area to be operated, which is contained in the target image ([0025], “Farm boundaries can be delineated by detecting and evaluating the satellite data …”; FIGS. 4-5; [0049]), the pre-set detection algorithm comprising one or more of a color detection algorithm, a density detection algorithm, and a multi-spectral detection algorithm.
Albrecht does disclose pre-set detection algorithm comprising a multi-spectral detection algorithm ([0052], “spectral indices from the satellite images can be used to extract potential yield, such as thermal bands that indicate soil temperature, spectral indices (e.g., near infrared)”)
Albrecht is silent to teach the pre-set detection algorithm comprising one or more of a color detection algorithm, a density detection algorithm.
In the same field of endeavor, Riley discloses a method for characterizing field patterns, including: receiving remotely sensed data of a geographic region; determining a feature set for the geographic region based on the remotely sensed data (Riley: Abstract; Figures 1-9N). Riley discloses pre-set detection algorithm comprising one or  (Riley: Figure 1, steps S200-$300, [0048];   Figures 2-3, [0028], “feature module”; [0029], “density of line segments … multi-spectral features … color features …”; [0030]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Riley by using a feature module comprising one or more of a color detection algorithm, a density detection algorithm, and a multi-spectral detection algorithm in order to characterizing field patterns to help acquiring a boundary of an area.
Claims 10-13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Ruan et al (CN 107368094 A).
-Regarding claims 10 and 27, Albrecht discloses the method of claim 1 and device of claim 14.
Albrecht discloses acquiring an original image (FIG. 3, [0030]; FIG. 4, input 404, [0037], “satellite images”; FIG. 5, block 502) and acquiring a boundary of an area to be operated in the original image by means of the method for acquiring a boundary of an area to be operated (Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]).
FIG. 2, management plan unit 424; [0047]; [0048], “tilling, direction of planting rows, etc.”). Albrecht is silent to teach operation route planning, and determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated.
In the same field of endeavor, Ruan discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses operation route planning (Ruan: Abstract, “creating a work plot … planning first route …”), and determining, based on the acquired boundary of the area to be operated (Ruan: Abstract, “… includes a plot boundary …”), an operation route of a mobile device in the corresponding area to be operated (Ruan: Abstract, “… plant protection work of UAV according to the inner boundary …”; FIGS. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Ruan by acquiring an original image for operation route planning; acquiring a boundary of an area to be operated in the original image by means of the method for acquiring a boundary of an area to be operated; and determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated in order to improve management practices of parcels.
-Regarding claim 11, Albrecht in view of Ruan discloses the method of claim 10.
Abstract: “determining farm boundary delineations within a target geographic area … generate one or more line segments between adjacent pixels … form a boundary delineation defining at least one parcel of land within the target geographic area”; [0018]; [0025]; [0027]; [0031]; FIGS. 1-8);
Albrecht is silent to teach wherein determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated; and determining, based on the image of the area to be operated, superimposed with the boundary data of the area to be operated, an operation route of a mobile device in the area to be operated.
In the same field of endeavor, Ruan discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses wherein determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated; and determining, based on the image of the area to be operated, superimposed with the boundary data of the area to be operated, an operation route of a mobile device in the area to be operated (Ruan: Abstract, “… plant protection work of UAV according to the inner boundary …”; FIGS. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Ruan by determining, based on the acquired boundary of the area to be 
-Regarding claim 12, Albrecht in view of Ruan discloses the method of claim 10.
Albrecht is silent to teach wherein two nodes at each boundary of the area to be operated are respectively a first node and a second node, the method further comprising: determining any one of the boundaries as a starting boundary, and determining two nodes of the starting boundary as a starting node and an ending node; searching using the starting node as a current node, when a first node of any boundary is found to coincide with the current node, determining a second node of the boundary as a current node to continue searching, and determining an area defined by all the found boundaries as a candidate area when a second node of any boundary is found to coincide with the ending node; and when the candidate area does not contain a boundary, determining the candidate area as an area to be operated.
In the same field of endeavor, Ruan discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses wherein two nodes at each boundary of the area to be operated are respectively a first node and a second node (Ruan: FIG. 2, boundary way points 1’, 4’, 2’, 3’), the method further comprising: determining any one of the boundaries as a starting boundary, and determining two nodes of the starting boundary as a starting node and an ending node; searching using the starting node as a current node, when a first node of any boundary Ruan: FIG. 1, steps 3-4; FIG. 2; Pages 4-5, steps S3, S4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Ruan by determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated; and determining, based on the image of the area to be operated, superimposed with the boundary data of the area to be operated, an operation route of a mobile device in the area to be operated in order to improve management practices of parcels.
-Regarding claim 13, Albrecht in view of Ruan discloses the method of claim 12.
Albrecht is silent to teach highlighting the area to be operated; in response to a selection operation of a user, determining an area to be planned in the area to be operated; and performing route planning for the area to be planned.
In the same field of endeavor, Ruan discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses highlighting the area to be operated; in response to a selection operation of a user, determining an area to be planned in the area to be operated; and performing route planning for the area to be planned (Ruan: Abstract; FIGS. 1-2; Page 2, paragraph (4), “when an edge sweeping operation triggered by a user is detected, planning a second route according to the boundary and the inner boundary … perform plant protection operation”; Page 4, step S31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Ruan by highlighting the area to be operated; in response to a selection operation of a user, determining an area to be planned in the area to be operated; and performing route planning for the area to be planned in order to improve management practices of parcels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664